Defendant appeals from a judgment rendered against him, after a jury trial, in a negligence action. His claims are (a) that the accident, wherein he so operated his automobile on Madison Avenue, Albany, N. Y., that he collided with the rear of plaintiff’s parked automobile, in which plaintiff was sitting, was, as regards defendant, a pure accident in that it was unavoidably occasioned by his effort to avoid another collision with another automobile which negligently came out from a parked position into his pathway; (b) that the verdict is for excessive damages. Under the evidence defendant’s conduct presented a clear question of fact as to his liability in tort, and the jury’s finding is amply supported. The nature and disabling effects of plaintiff’s injuries as shown by his proofs support the jury’s appraisal and assessment of the damages. The judgment and order appealed from should be affirmed. Judgment and order affirmed. All concur.